As filed with the Securities and Exchange Commission on August 13, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 95.4% Aerospace & Defense - 0.7% HEICO Corp. $ Auto Components - 1.4% Motorcar Parts of America, Inc. * Remy International, Inc. Banks - 1.5% Bank of the Ozarks, Inc. Webster Financial Corp. Beverages - 0.3% Craft Brew Alliance, Inc. * Biotechnology - 3.3% Cepheid * Kythera Biopharmaceuticals, Inc. * Medivation, Inc. * NewLink Genetics Corp. * Building Products - 2.6% Apogee Enterprises, Inc. Patrick Industries, Inc. * Capital Markets - 1.0% Affiliated Managers Group, Inc. * Commercial Services & Supplies - 5.1% G&K Services, Inc. Healthcare Services Group, Inc. Knoll, Inc. Steelcase, Inc. US Ecology, Inc. Communications Equipment - 1.0% Ciena Corp. * Construction & Engineering - 2.2% Dycom Industries, Inc. * EMCOR Group, Inc. Construction Materials - 1.4% Headwaters, Inc. * Containers & Packaging - 1.5% AptarGroup, Inc. Distributors - 1.6% LKQ Corp. * Pool Corp. Diversified Consumer Services - 0.8% 2U, Inc. * Diversified Telecommunication Services - 1.8% Cogent Communications Holdings, Inc. Zayo Group Holdings, Inc. * Electrical Equipment - 1.0% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 0.7% FARO Technologies, Inc. * Food & Staples Retailing - 1.1% Casey's General Stores, Inc. Health Care Equipment & Supplies - 3.6% Alere, Inc. * Cerus Corp. * LDR Holding Corp. * Spectranetics Corp. * Trinity Biotech Plc - ADR Health Care Providers & Services - 13.7% AmSurg Corp. * Athenahealth, Inc. * Brookdale Senior Living, Inc. * Centene Corp. * MEDNAX, Inc. * Team Health Holdings, Inc. * Universal Health Services, Inc. VCA, Inc. * WellCare Health Plans, Inc. * Health Care Technology - 1.3% Veeva Systems, Inc. * Hotels, Restaurants & Leisure - 5.7% BJ's Restaurants, Inc. * Chuy's Holdings, Inc. * Fogo De Chao, Inc. * Kona Grill, Inc. * La Quinta Holdings, Inc. * Papa John's International, Inc. Insurance - 1.6% Amerisafe, Inc. Internet Software & Services - 3.1% Cornerstone OnDemand, Inc. * Dealertrack Technologies, Inc. * New Relic, Inc. * IT Services - 0.7% Syntel, Inc. * Leisure Products - 1.4% Black Diamond, Inc. * Life Sciences Tools & Services - 1.0% ICON Plc * Machinery - 2.6% Chart Industries, Inc. * Middleby Corp. * NN, Inc. Media - 0.9% The E.W. Scripps Company Metals & Mining - 0.8% Real Industry, Inc. * Multiline Retail - 0.1% Tuesday Morning Corp. * Pharmaceuticals - 3.6% Heska Corp. * Horizon Pharma Plc * Pacira Pharmaceuticals, Inc. * Professional Services - 2.8% The AdvisoryBoard Co. * On Assignment, Inc. * Road & Rail - 1.7% Genesee & Wyoming, Inc. * Swift Transportation Co. * Semiconductors & Semiconductor Equipment - 7.7% Cavium, Inc. * DSP Group, Inc. * FormFactor,Inc. * Integrated Device Technology, Inc. * Monolithic Power Systems, Inc. Skyworks Solutions, Inc. Synaptics, Inc. * Tower Semiconductor Ltd. * Software - 7.4% Fair Isaac Corp. Manhattan Associates, Inc. * RealPage, Inc. * Tableau Software, Inc. * Take-Two Interactive Software, Inc. * Verint Systems, Inc. * Specialty Retail - 4.2% Finish Line, Inc. Five Below, Inc. * GameStop Corp. Marinemax, Inc. * Textiles, Apparel & Luxury Goods - 2.1% Deckers Outdoor Corp. * Oxford Industries, Inc. Trading Companies & Distributors - 0.4% H&E Equipment Services, Inc. TOTAL COMMON STOCKS (Cost $233,880,613) EXCHANGE-TRADED FUNDS: 2.3% SPDR Series Trust S&P Biotech SPDR Series Trust S&P Regional Banking TOTAL EXCHANGE-TRADED FUNDS (Cost $5,500,641) SHORT-TERM INVESTMENTS - 2.6% Money Market Funds - 2.6% SEI Daily Income Trust Government Fund - Class B, 0.020% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $8,071,463) TOTAL INVESTMENTS IN SECURITIES - 100.3% (Cost $247,452,717) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of June 30, 2015. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at June 30, 2015 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2015. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
